Order entered September 7, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01300-CR

                              OBED ISAU ZAVALA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1535052-U

                                           ORDER
       The State’s second motion to extend the time for filing a brief is GRANTED. The

State’s brief, received on September 6, 2018, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE